

	

		II

		Calendar No. 385

		109th CONGRESS

		2d Session

		S. 2489

		[Report No. 109–226]

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 3, 2006

			Mr. Lugar, from the

			 Committee on Foreign Relations, reported the following original bill; which was

			 read twice and placed on the calendar

		

		A BILL

		To implement the obligations of the United

		  States under the Protocol Additional to the Agreement between the United States

		  of America and the International Atomic Energy Agency for the Application of

		  Safeguards in the United States of America, signed by the United States on June

		  12, 1998.

	

	

		1.Short titleThis Act may be cited as the

			 U.S. Additional Protocol

			 Implementation Act.

		2.DefinitionsIn this Act:

			(1)Additional

			 protocolThe term

			 Additional Protocol, when used in the singular form, means the

			 Protocol Additional to the Agreement between the United States of America and

			 the International Atomic Energy Agency for the Application of Safeguards in the

			 United States of America, with Annexes, signed at Vienna June 12, 1998 (T. Doc.

			 107–7).

			(2)Appropriate

			 congressional committeesThe

			 term appropriate congressional committees means the Committee on

			 Armed Services, the Committee on Foreign Relations, and the Committee on

			 Appropriations of the Senate and the Committee on Armed Services, the Committee

			 on International Relations, and the Committee on Appropriations of the House of

			 Representatives.

			(3)Complementary

			 accessThe term

			 complementary access means the exercise of the IAEA’s access

			 rights as set forth in Articles 4 to 6 of the Additional Protocol.

			(4)Executive

			 agencyThe term

			 executive agency has the meaning given such term in section 105 of

			 title 5, United States Code.

			(5)FacilityThe term facility has the

			 meaning set forth in Article 18i. of the Additional Protocol.

			(6)IAEAThe term IAEA means the

			 International Atomic Energy Agency.

			(7)Judge of the

			 united statesThe term

			 judge of the United States means a United States district judge,

			 or a United States magistrate judge appointed under the authority of chapter 43

			 of title 28, United States Code.

			(8)LocationThe term location means any

			 geographic point or area declared or identified by the United States or

			 specified by the International Atomic Energy Agency.

			(9)Nuclear

			 non-proliferation treatyThe

			 term Nuclear Non-Proliferation Treaty means the Treaty on the

			 Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow

			 July 1, 1968, and entered into force March 5, 1970 (21 UST 483).

			(10)Nuclear-weapon

			 state party and non-nuclear-weapon state partyThe terms nuclear-weapon State

			 Party and non-nuclear-weapon State Party have the meanings

			 given such terms in the Nuclear Non-Proliferation Treaty.

			(11)PersonThe term person, except as

			 otherwise provided, means any individual, corporation, partnership, firm,

			 association, trust, estate, public or private institution, any State or any

			 political subdivision thereof, or any political entity within a State, any

			 foreign government or nation or any agency, instrumentality or political

			 subdivision of any such government or nation, or other entity located in the

			 United States.

			(12)SiteThe term site has the meaning

			 set forth in Article 18b. of the Additional Protocol.

			(13)United

			 statesThe term United

			 States, when used as a geographic reference, means the several States of

			 the United States, the District of Columbia, and the commonwealths,

			 territories, and possessions of the United States and includes all places under

			 the jurisdiction or control of the United States, including—

				(A)the territorial sea and the overlying

			 airspace;

				(B)any civil aircraft of the United States or

			 public aircraft, as such terms are defined in paragraphs (17) and (41),

			 respectively, of section 40102(a) of title 49, United States Code; and

				(C)any vessel of the United States, as such

			 term is defined in section 3(b) of the Maritime Drug Law Enforcement Act (46

			 U.S.C. App. 1903(b)).

				(14)Wide-area

			 environmental samplingThe

			 term wide-area environmental sampling has the meaning set forth in

			 Article 18g. of the Additional Protocol.

			3.SeverabilityIf any provision of this Act, or the

			 application of such provision to any person or circumstance, is held invalid,

			 the remainder of this Act, or the application of such provision to persons or

			 circumstances other than those as to which it is held invalid, shall not be

			 affected thereby.

		IGENERAL PROVISIONS

			101.Authority

				(a)In

			 GeneralThe President is

			 authorized to implement and carry out the provisions of this Act and the

			 Additional Protocol and shall designate through Executive order which executive

			 agency or agencies of the United States, which may include but are not limited

			 to the Department of State, the Department of Defense, the Department of

			 Justice, the Department of Commerce, the Department of Energy, and the Nuclear

			 Regulatory Commission, shall issue or amend and enforce regulations in order to

			 implement this Act and the provisions of the Additional Protocol.

				(b)Included

			 AuthorityFor any executive

			 agency designated under subsection (a) that does not currently possess the

			 authority to conduct site vulnerability assessments and related activities, the

			 authority provided in subsection (a) includes such authority.

				(c)ExceptionThe authority described in subsection (b)

			 does not supersede or otherwise modify any existing authority of any Federal

			 department or agency already having such authority.

				IICOMPLEMENTARY ACCESS

			201.Requirement for

			 authority to conduct complementary access

				(a)ProhibitionNo complementary access to any location in

			 the United States shall take place pursuant to the Additional Protocol without

			 the authorization of the United States Government in accordance with the

			 requirements of this Act.

				(b)Authority

					(1)In

			 generalComplementary access

			 to any location in the United States subject to access under the Additional

			 Protocol is authorized in accordance with this Act.

					(2)United states

			 representatives

						(A)RestrictionsIn the event of complementary access to a

			 privately owned or operated location, no employee of the Environmental

			 Protection Agency or of the Mine Safety and Health Administration or the

			 Occupational Safety and Health Administration of the Department of Labor may

			 participate in the access.

						(B)NumberThe number of designated United States

			 representatives accompanying IAEA inspectors shall be kept to the minimum

			 necessary.

						202.Procedures for

			 complementary access

				(a)In

			 GeneralEach instance of

			 complementary access to a location in the United States under the Additional

			 Protocol shall be conducted in accordance with this title.

				(b)Notice

					(1)In

			 generalComplementary access

			 referred to in subsection (a) may occur only upon the issuance of an actual

			 written notice by the United States Government to the owner, operator,

			 occupant, or agent in charge of the location to be subject to complementary

			 access.

					(2)Time of

			 notificationThe notice under

			 paragraph (1) shall be submitted to such owner, operator, occupant, or agent as

			 soon as possible after the United States Government has received notification

			 that the IAEA seeks complementary access. Notices may be posted prominently at

			 the location if the United States Government is unable to provide actual

			 written notice to such owner, operator, occupant, or agent.

					(3)Content of

			 notice

						(A)In

			 generalThe notice required

			 by paragraph (1) shall specify—

							(i)the purpose for the complementary

			 access;

							(ii)the basis for the selection of the

			 facility, site, or other location for the complementary access sought;

							(iii)the activities that will be carried out

			 during the complementary access;

							(iv)the time and date that the complementary

			 access is expected to begin, and the anticipated period covered by the

			 complementary access; and

							(v)the names and titles of the

			 inspectors.

							(4)Separate

			 notices requiredA separate

			 notice shall be provided each time that complementary access is sought by the

			 IAEA.

					(c)CredentialsThe complementary access team of the IAEA

			 and representatives or designees of the United States Government shall display

			 appropriate identifying credentials to the owner, operator, occupant, or agent

			 in charge of the location before gaining entry in connection with complementary

			 access.

				(d)Scope

					(1)In

			 generalExcept as provided in

			 a warrant issued under section 203, and subject to the United States

			 Government’s rights under the Additional Protocol to limit complementary

			 access, complementary access to a location pursuant to this title may extend to

			 all activities specifically permitted for such locations under Article 6 of the

			 Additional Protocol.

					(2)ExceptionUnless required by the Additional Protocol,

			 no inspection under this title shall extend to—

						(A)financial data (other than production

			 data);

						(B)sales and marketing data (other than

			 shipment data);

						(C)pricing data;

						(D)personnel data;

						(E)patent data;

						(F)data maintained for compliance with

			 environmental or occupational health and safety regulations; or

						(G)research data.

						(e)Environment,

			 Health, Safety, and SecurityIn carrying out their activities, members

			 of the IAEA complementary access team and representatives or designees of the

			 United States Government shall observe applicable environmental, health,

			 safety, and security regulations established at the location subject to

			 complementary access, including those for protection of controlled environments

			 within a facility and for personal safety.

				203.Consents, warrants,

			 and complementary access

				(a)In

			 General

					(1)Procedure

						(A)ConsentExcept as provided in paragraph (2), an

			 appropriate official of the United States Government shall seek or have the

			 consent of the owner, operator, occupant, or agent in charge of a location

			 prior to entering that location in connection with complementary access

			 pursuant to sections 201 and 202. The owner, operator, occupant, or agent in

			 charge of the location may withhold consent for any reason or no reason.

						(B)Administrative

			 search warrantIn the absence

			 of consent, the United States Government may seek an administrative search

			 warrant from a judge of the United States under subsection (b). Proceedings

			 regarding the issuance of an administrative search warrant shall be conducted

			 ex parte, unless otherwise requested by the United States Government.

						(2)Expedited

			 accessFor purposes of

			 obtaining access to a location pursuant to Article 4b.(ii) of the Additional

			 Protocol in order to satisfy United States obligations under the Additional

			 Protocol when notice of two hours or less is required, the United States

			 Government may gain entry to such location in connection with complementary

			 access, to the extent such access is consistent with the Fourth Amendment to

			 the United States Constitution, without obtaining either a warrant or

			 consent.

					(b)Administrative

			 Search Warrants for Complementary Access

					(1)Obtaining

			 administrative search warrantsFor complementary access conducted in the

			 United States pursuant to the Additional Protocol, and for which the

			 acquisition of a warrant is required, the United States Government shall first

			 obtain an administrative search warrant from a judge of the United States. The

			 United States Government shall provide to such judge all appropriate

			 information regarding the basis for the selection of the facility, site, or

			 other location to which complementary access is sought.

					(2)Content of

			 affidavits for administrative search warrantsA judge of the United States shall promptly

			 issue an administrative search warrant authorizing the requested complementary

			 access upon an affidavit submitted by the United States Government—

						(A)stating that the Additional Protocol is in

			 force;

						(B)stating that the designated facility, site,

			 or other location is subject to complementary access under the Additional

			 Protocol;

						(C)stating that the purpose of the

			 complementary access is to verify the correctness and completeness of

			 information declared by the United States Government pursuant to Article 2 of

			 the Additional Protocol;

						(D)stating that the requested complementary

			 access is in accordance with Article 4 of the Additional Protocol;

						(E)containing assurances that the scope of the

			 IAEA’s complementary access, as well as what it may collect, shall be limited

			 to the access provided for in Article 6 of the Additional Protocol;

						(F)listing the items, documents, and areas to

			 be searched and seized;

						(G)stating the earliest commencement and the

			 anticipated duration of the complementary access period, as well as the

			 expected times of day during which such complementary access will take place;

			 and

						(H)stating that the location to which entry in

			 connection with complementary access is sought was selected either—

							(i)because there is probable cause, on the

			 basis of specific evidence, to believe that information required to be reported

			 regarding a location pursuant to regulations promulgated under this Act is

			 incorrect or incomplete, and that the location to be accessed contains evidence

			 regarding that violation; or

							(ii)pursuant to a reasonable general

			 administrative plan based upon specific neutral criteria.

							(3)Content of

			 warrantsA warrant issued

			 under paragraph (2) shall specify the same matters required of an affidavit

			 under that paragraph. In addition, each warrant shall contain the identities of

			 the representatives of the IAEA on the complementary access team and the

			 identities of the representatives or designees of the United States Government

			 required to display identifying credentials under section 202(c).

					204.Prohibited acts

			 relating to complementary accessIt shall be unlawful for any person

			 willfully to fail or refuse to permit, or to disrupt, delay, or otherwise

			 impede, a complementary access authorized by this Act or an entry in connection

			 with such access.

			IIICONFIDENTIALITY OF INFORMATION

			301.Protection of

			 confidentiality of informationInformation reported to, or otherwise

			 acquired by, the United States Government under this Act or under the

			 Additional Protocol shall be exempt from disclosure under sections 552 of title

			 5, United States Code.

			IVEnforcement

			401.Recordkeeping

			 violationsIt shall be

			 unlawful for any person willfully to fail or refuse—

				(1)to establish or maintain any record

			 required by any regulation prescribed under this Act;

				(2)to submit any report, notice, or other

			 information to the United States Government in accordance with any regulation

			 prescribed under this Act; or

				(3)to permit access to or copying of any

			 record by the United States Government in accordance with any regulation

			 prescribed under this Act.

				402.Penalties

				(a)Civil

					(1)Penalty

			 amountsAny person that is

			 determined, in accordance with paragraph (2), to have violated section 204 or

			 section 401 shall be required by order to pay a civil penalty in an amount not

			 to exceed $25,000 for each violation. For the purposes of this paragraph, each

			 day during which a violation of section 204 continues shall constitute a

			 separate violation of that section.

					(2)Notice and

			 hearing

						(A)In

			 generalBefore imposing a

			 penalty against a person under paragraph (1), the head of an executive agency

			 designated under section 101(a) shall provide the person with notice of the

			 order. If, within 15 days after receiving the notice, the person requests a

			 hearing, the head of the designated executive agency shall initiate a hearing

			 on the violation.

						(B)Conduct of

			 hearingAny hearing so

			 requested shall be conducted before an administrative judge. The hearing shall

			 be conducted in accordance with the requirements of section 554 of title 5,

			 United States Code. If no hearing is so requested, the order imposed by the

			 head of the designated agency shall constitute a final agency action.

						(C)Issuance of

			 ordersIf the administrative

			 judge determines, upon the preponderance of the evidence received, that a

			 person named in the complaint has violated section 204 or section 401, the

			 administrative judge shall state his findings of fact and conclusions of law,

			 and issue and serve on such person an order described in paragraph (1).

						(D)Factors for

			 determination of penalty amountsIn determining the amount of any civil

			 penalty, the administrative judge or the head of the designated agency shall

			 take into account the nature, circumstances, extent, and gravity of the

			 violation or violations and, with respect to the violator, the ability to pay,

			 effect on ability to continue to do business, any history of such violations,

			 the degree of culpability, the existence of an internal compliance program, and

			 such other matters as justice may require.

						(E)Content of

			 noticeFor the purposes of

			 this paragraph, notice shall be in writing and shall be verifiably served upon

			 the person or persons subject to an order described in paragraph (1). In

			 addition, the notice shall—

							(i)set forth the time, date, and specific

			 nature of the alleged violation or violations; and

							(ii)specify the administrative and judicial

			 remedies available to the person or persons subject to the order, including the

			 availability of a hearing and subsequent appeal.

							(3)Administrative

			 appellate reviewThe decision

			 and order of an administrative judge shall be the recommended decision and

			 order and shall be referred to the head of the designated executive agency for

			 final decision and order. If, within 60 days, the head of the designated

			 executive agency does not modify or vacate the decision and order, it shall

			 become a final agency action under this subsection.

					(4)Judicial

			 reviewA person adversely

			 affected by a final order may, within 30 days after the date the final order is

			 issued, file a petition in the Court of Appeals for the District of Columbia

			 Circuit or in the Court of Appeals for the district in which the violation

			 occurred.

					(5)Enforcement of

			 final orders

						(A)In

			 generalIf a person fails to

			 comply with a final order issued against such person under this subsection

			 and—

							(i)the person has not filed a petition for

			 judicial review of the order in accordance with paragraph (4), or

							(ii)a court in an action brought under

			 paragraph (4) has entered a final judgment in favor of the designated executive

			 agency,

							the head of the designated

			 executive agency shall commence a civil action to seek compliance with the

			 final order in any appropriate district court of the United States.(B)No

			 reviewIn any such civil

			 action, the validity and appropriateness of the final order shall not be

			 subject to review.

						(C)InterestPayment of penalties assessed in a final

			 order under this section shall include interest at currently prevailing rates

			 calculated from the date of expiration of the 60-day period referred to in

			 paragraph (3) or the date of such final order, as the case may be.

						(b)CriminalAny person who violates section 204 or

			 section 401 may, in addition to or in lieu of any civil penalty which may be

			 imposed under subsection (a) for such violation, be fined under title 18,

			 United States Code, imprisoned for not more than five years, or both.

				403.Specific

			 enforcement

				(a)JurisdictionThe district courts of the United States

			 shall have jurisdiction over civil actions brought by the head of an executive

			 agency designated under section 101(a)—

					(1)to restrain any conduct in violation of

			 section 204 or section 401; or

					(2)to compel the taking of any action required

			 by or under this Act or the Additional Protocol.

					(b)Civil

			 Actions

					(1)In

			 generalA civil action

			 described in subsection (a) may be brought—

						(A)in the case of a civil action described in

			 paragraph (1) of such subsection, in the United States district court for the

			 judicial district in which any act, omission, or transaction constituting a

			 violation of section 204 or section 401 occurred or in which the defendant is

			 found or transacts business; or

						(B)in the case of a civil action described in

			 paragraph (2) of such subsection, in the United States district court for the

			 judicial district in which the defendant is found or transacts business.

						(2)Service of

			 processIn any such civil

			 action, process shall be served on a defendant wherever the defendant may

			 reside or may be found.

					VENVIRONMENTAL SAMPLING

			501.Notification to

			 Congress of IAEA board approval of wide-area environmental sampling

				(a)In

			 GeneralNot later than 30

			 days after the date on which the Board of Governors of the IAEA approves

			 wide-area environmental sampling for use as a safeguards verification tool, the

			 President shall notify the appropriate congressional committees.

				(b)ContentThe notification under subsection (a) shall

			 contain—

					(1)a description of the specific methods and

			 sampling techniques approved by the Board of Governors that are to be employed

			 for purposes of wide-area sampling; and

					(2)a statement as to whether or not such

			 sampling may be conducted in the United States under the Additional

			 Protocol.

					502.Application of

			 national security exclusion to wide-area environmental samplingIn accordance with Article 1(b) of the

			 Additional Protocol, the United States shall not permit any wide-area

			 environmental sampling proposed by the IAEA to be conducted at a specified

			 location in the United States under Article 9 of the Additional Protocol unless

			 the President has determined and reported to the appropriate congressional

			 committees that—

				(1)the proposed use of wide-area environmental

			 sampling is necessary to increase the capability of the IAEA to detect

			 undeclared nuclear activities in the territory of a non-nuclear-weapon State

			 Party;

				(2)the proposed use of wide-area environmental

			 sampling will not result in access by the IAEA to locations, activities, or

			 information of direct national security significance; and

				(3)the United States—

					(A)has been provided sufficient opportunity

			 for consultation with the IAEA if the IAEA has requested complementary access

			 involving wide-area environmental sampling; or

					(B)has requested under Article 8 of the

			 Additional Protocol that the IAEA engage in complementary access in the United

			 States that involves the use of wide-area environmental sampling.

					503.Application of

			 national security exclusion to location-specific environmental

			 samplingIn accordance with

			 Article 1(b) of the Additional Protocol, the United States shall not permit any

			 location-specific environmental sampling in the United States under Article 5

			 of the Additional Protocol unless the President has determined and reported to

			 the appropriate congressional committees that—

				(1)the proposed use of location-specific

			 environmental sampling will not result in access by the IAEA to locations,

			 activities, or information of direct national security significance; and

				(2)with respect to the proposed use of

			 environmental sampling, the United States—

					(A)has been provided sufficient opportunity

			 for consultation with the IAEA if the IAEA has requested complementary access

			 involving location-specific environmental sampling; or

					(B)has requested under Article 8 of the

			 Additional Protocol that the IAEA engage in complementary access in the United

			 States that involves the use of location-specific environmental

			 sampling.

					VIAUTHORIZATION OF APPROPRIATIONS

			601.Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as may be necessary to carry out this

			 Act.

			

	

		April 3, 2006

		Read twice and placed on the calendar

	

